y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-10-01153-CV

                        KAREN KRISTINE SILVIO, Appellant

                                            V.
                          MICHAEL B. NEWMAN, Appellee

Appeal from the County Civil Court at Law No. 1 of Harris County. (Tr. Ct. No. 945526).


TO THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 8th day of July 2014, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on July 7, 2010. After submitting the case on
             the appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                     The Court orders that the appellant, Karen Kristine
             Silvio, pay all appellate costs.

                    The Court orders that this decision be certified below
              for observance.

              Judgment rendered July 8, 2014.

              Panel consists of Chief Justice Radack and Justices Higley and
              Brown. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 2, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT